Citation Nr: 1229150	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-18 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for postoperative residuals of reattached amputated left (minor) hand third (3rd) digit.

2.  Entitlement to an initial compensable rating for a scar on the left (minor) hand third (3rd) digit.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from July 2003 to January 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in New York, New York.  A February 2008 rating decision granted entitlement to service connection for the reattached amputated distal phalanx of the left hand 3rd digit and assigned an initial noncompensable rating, effective in January 2008.  A June 2009 rating decision granted entitlement to service connection for the surgical scar residual also with an initial noncompensable rating, effective in January 2008.  The Veteran perfected an appeal of those determinations.

The RO noted in an April 2008 deferred rating decision, and in the statement of the case, that the Veteran's notice of disagreement included a new claim for entitlement to service connection for a painful scar of the left hand 3rd digit and developed it on that basis.  In a May 2009 letter, however, the Veteran's representative disagreed with that assessment and informed the RO the Veteran's original claim included the scar as part of the claimed residuals.  The Board agrees with the Veteran's representative, and the decision below addresses both disabilities (they are both residuals of the same injury).

The Veteran indicated on his May 2009 Substantive Appeal (VA Form 9) that he desired a Travel Board hearing.  In a January 2011 letter, however, the Veteran's representative transmitted the Veteran's request to withdraw his request for a hearing and to certify his appeal to the Board without a hearing.  The Veteran's signed request (VA Form 21-4138) is dated in January 2010, but there is no RO date stamp on either the Veteran's Form 21-4138 or the representative's letter.  A March 2011 RO letter reflects the Veteran was scheduled for a hearing in April 2011.  In an April 2011 letter, the representative asserts the RO's scheduling of the hearing-which the representative incorrectly described as a rescheduled hearing, was a significant error that prejudiced the Veteran's appeal.  As a result, the representative motioned for the Veteran's appeal to be advanced on the docket.

The Board finds the Veteran's representative has not shown good cause to advance the Veteran's appeal on the docket.  Hence, the Motion is denied.  See 38 C.F.R. § 20.900(c) (2011).

The Board notes the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Any further development or adjudication of this matter should take into account this paperless claims file.


FINDINGS OF FACT

1.  The postoperative residuals of the reattached left 3rd digit are pain and some loss of sensation at the distal phalanx.  

2.  The postoperative residuals of the reattached left 3rd digit include a scar at the tip of the left 3rd digit palmar surface that is painful to touch.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for postoperative residuals of reattached amputated left hand (minor) 3rd digit are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.31, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code (DC) 5229.

2.  The criteria for an initial 10 percent rating for scarring of the left hand (minor) 3rd digit are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.400(o), 3.321(b)(1), 4.1, 4.31, 4.118, DC 7804 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned for the Veteran's service-connected postoperative residuals of the reattached amputated left 3rd digit, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements, as related to those claims, would serve no useful purpose.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  Neither the Veteran nor his representative asserts that there is additional evidence to be obtained.  Further, the Veteran informed the RO he had no further evidence to submit or request.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where an appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's left 3rd digit postoperative residuals.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.


Analysis

Historically, service treatment records dated in January 2006 note the Veteran was injured while working aboard his ship when a heavy metal door was accidentally slammed on his left hand.  Physical examination revealed an almost-complete amputation of the distal half of the distal phalanx of the left 3rd finger.  The bone was exposed, and the fingertip was hanging on by a thread on the palmar surface.  Sensation was intact at that point in time.  The Veteran was transferred to the Naval Hospital in San Diego, where the fingertip was surgically reattached.

A November 2007 VA examination report dated prior to service discharge notes the Veteran is right handed, and he reported the history of his in-service injury as earlier noted, and the Veteran reported his left 3rd digit "functions pretty good."  (Quotes in original).  He reported further that he noticed residual numbness along the radial edge of his left 3rd digit.  Otherwise, he denied any abnormality.  Physical examination of the hand revealed flexion of all of the Veteran's digits to mid-palmar crease with no evidence of pain on active movement, and no evidence of pain, weakness, fatigability, or lack of endurance with repetitive movement.  Neurological examination was within normal limits.  The examiner noted left hand x-rays were read as having shown transverse sclerosis of the distal portion of the distal 3rd phalanx that was consistent with the Veteran's history.  The examiner diagnosed status post-reattachment secondary to amputation of distal phalanx of left 3rd digit with no evidence of impairment.

The Veteran asserted in his notice of disagreement that his surgical scar residual was painful and tender.  He asserted further on his Form 9 that the 3rd finger hurt during cold weather, it was numb at the site of the injury, and he experienced sharp pain when he lifted heavy objects.  The Veteran's description of his symptoms is competent evidence on the severity of his residuals.  38 C.F.R. § 3.159(a)(2).

VA outpatient records dated in October 2008 note the left 3rd finger manifested reduced sensation at the distal phalangeal area, and the Veteran was advised not to use the 3rd finger to touch any hot or cold substance.  No other abnormality was noted at that point in time.

The May 2009 VA scar examination report reflects the examiner conducted a review of the claims file as part of the examination.  Physical examination of the left 3rd fingertip revealed the scar to extend proximally for 5/8 inch.  It was curvilinear and extended for 1-1/8 inch.  The maximum width of the scar was 0.1 cm, and the length was 2.7 cm.  The scar was tender on palpation; but it did not adhere to underlying tissue or limit the motion or function of the 3rd finger.  Neither was there any ulceration or breakdown of the skin over the scar.

Although the Veteran's left 3rd fingertip was reattached, the February 2008 rating decision assigned DC 5153 for the residuals.  The Board notes that DC 5153 rates amputation of the index finger, whereas DC 5154 rates amputation of the long, or middle, finger.  See 38 C.F.R. § 4.71a.  Thus, the evidence of record clearly shows DC 5154 as the appropriate code.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993)  (The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case.").  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  But any change in a Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In any event, the relevant codes provide for a 10 percent rating, for both the major and minor hand, for amputation of the long finger without metacarpal resection, at proximal interphalangeal joint or proximal thereto.  38 C.F.R. § 4.71, DC 5154.  In light of the site of the Veteran's injury and the fact that it was re-attached, it appears a noncompensable rating would have been applicable in his case.  See 38 C.F.R. § 4.71a, Plate III.

A 10 percent rating is warranted for limitation of motion (LOM) of the long finger where there is a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; or, with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, DC 5229.  Where the gap is less than one inch (2.5 cm), a noncompensable rating is warranted.  Id.

The evidence of record shows the Veteran's left 3rd digit more nearly approximates the assigned noncompensable rating.  A compensable rating was not met or approximated because the Veteran's fingertip was successfully reattached, and a rating under the amputation criteria is not appropriate.  Furthermore, the objective findings on clinical examination showed the finger to manifest full motion, without any evidence of functional impairment.  The Veteran exhibits pain and some decreased sensation, but the exhibited loss of function is minimal.  Thus, the initial noncompensable rating is fully supported by the evidence of record.  38 C.F.R. §§ 4.1, 4.31, 4.40, 4.45, 4.59, 4.71a, DCs 5154, 5229.

The rating criteria for skin disorders were changed, effective in October 2008 and are applicable for claims received by VA on and after October 23, 2008.  See 38 C.F.R. § 4.118.  VA received the Veteran's claim in November 2007.  Thus, the prior rating criteria are applicable to his claim.  Those criteria provide for a 10 percent rating for a superficial scar that is painful on examination.  Id., DC 7804 (2007).  A superficial scar is one not associated with underlying soft tissue damage.  Id., Note (1).  Further, a 10 percent rating is warranted for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  Id., Note (2).

The objective findings on clinical examination of the 3rd finger scar residual show it to have met the criteria for a 10 percent rating.  Id.  A higher rating was not met or approximated, as no functional impairment was manifested, and the scar is less than 144 square inches (929 cm) in area.  See DC 7802 (2007).

A claimant is entitled to have all separate symptomatology of a disability appropriately rated.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (separate ratings are available for different symptoms of a disability).  However, because of the amputation rule, the 10 percent evaluation for scarring is the maximum rating.  The combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  See 38 C.F.R. § 4.68.  A noncompensable rating is warranted for amputation of the middle finger at the distal interphalangeal joint, and a 10 percent rating is warranted for a scar on the fingertip.  38 C.F.R. § 4.118, DC 7804, Note (2).  However, this is the maximum schedular rating allowable for an injury that does not affect the metacarpal joint.  

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   However, the evidence reflects that his symptoms have remained relatively constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

The Board also notes that there is no evidence the left 3rd finger impacts the Veteran's employability or his employment.  The medical evidence of record notes the Veteran was unemployed but seeking employment after he relocated from California.  His unemployment was not related in any way to the left 3rd finger disorder.  See 38 C.F.R. § 4.16.  Further, the Board finds the rating criteria fully describe the extent and severity of the Veteran's left 3rd finger postoperative residuals; hence, it does not present an exceptional disability picture.  See Thun v. Peake, 22 Vet. App. 111 (2008).  There is no showing of frequent periods of hospitalization or marked interference with employment.  As such, referral for extraschedular consideration is not indicated.  See 38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).



ORDER

An initial compensable rating for postoperative residuals of reattached amputated left (minor) hand third (3rd) digit is denied.    

An initial compensable rating for a scar on the left (minor) hand third (3rd) digit is allowed, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


